          Case 1:19-cv-02450-SDG Document 21 Filed 09/30/19 Page 1 of 19




           IN THE UNITED STATES DISTRICT COURT
 FOR THE NORTHERN DISTRICT OF GEORGIA, ATLANTA DIVISION

JON FREY, ANDREW PERRONG, and                       )
STEWART ABRAMSON, on behalf of                      )
themselves and others similarly situated,           )
                                                    )
                          Plaintiffs,               )
                                                    )   No. 1:19-CV-02450-SDG
        v.                                          )
                                                    )
GREAT AMERICAN POWER, LLC,                          )
and NEW WAVER POWER, LLC,                           )
                                                    )
                          Defendants.               )

                 DEFENDANT GREAT AMERICAN POWER, LLC’S
                          INITIAL DISCLOSURES

        Defendant Great American Power, LLC (“Great American Power”) provides

the following Initial Disclosures under Local Rule 26.1 of the Northern District of

Georgia and Rule 26(a)(1) of the Federal Rules of Civil Procedure. To the extent

any information to be provided is confidential or proprietary in nature, Great

American Power will provide such information upon entry by the Court of a

stipulated confidentiality order.

        These Initial Disclosures constitute the best information currently available to

Great American Power. Great American Power has not yet completed its

investigation of the facts underlying this lawsuit, and discovery in this action has not

yet commenced. Accordingly, these disclosures are made without prejudice to Great

DMSLIBRARY01\28455\825003\35313278.v6-9/30/19
                                                1
          Case 1:19-cv-02450-SDG Document 21 Filed 09/30/19 Page 2 of 19




American Power’s right to timely amend, supplement, or modify these Initial

Disclosures if and when other information becomes available. Great American

Power likewise reserves the right to amend these Initial Disclosures to the extent any

inadvertent errors or omissions are later found to exist.

      1.     If the defendant is improperly identified, state defendant’s correct
identification and state whether defendant will accept service of an amended
summons and complaint reflecting the information furnished in this disclosure
response:

        Great American Power states that it is not liable to any Plaintiff for any

purported violation of the TCPA, but Great American Power does not contend that

it has been “improperly identified” for purposes of this response.

      2.     Provide the names of any parties whom defendant contends are
necessary parties to this action, but who have not been named by plaintiff. If
defendant contends that there is a question of misjoinder of parties, provide the
reasons for defendant’s contention:

        Great American Power states that its vendor New Wave Power, LLC (“New

Wave Power”) has been misidentified in the Complaint as New Waver Power, LLC.

Great American Power’s factual investigation thus far indicates that one or more

individuals worked in concert with one or more Plaintiffs for the purpose of

manufacturing TCPA claims against Great American Power and other entities.

These individuals may be necessary parties to this lawsuit. Great American Power’s

investigation continues, and Great American Power reserves the right to amend this


DMSLIBRARY01\28455\825003\35313278.v6-9/30/19
                                                2
          Case 1:19-cv-02450-SDG Document 21 Filed 09/30/19 Page 3 of 19




response to the extent its own investigation or discovery indicates that an amended

response is necessary or appropriate.

     3.    Provide a detailed factual basis for the defense or defenses and any
counterclaims or crossclaims asserted by defendant in the responsive pleading:

        Great American Power’s investigation into the facts, defenses, and claims in

this matter is ongoing. Based on its investigation to date, Great American Power

intends to file an early Motion for Summary Judgment (“Motion”) based on some or

all of the defenses set forth below. The Motion will set forth a detailed factual basis

for the defense(s) asserted in the Motion. Great American Power will seasonably

supplement its Initial Disclosures in accordance with any applicable rules to the

extent Great American Power’s ongoing investigation reveals additional responsive

facts, defenses, and/or claims.

        Based on its investigation to date, Great American Power denies any alleged

violation of the TCPA and, thus, any liability to Plaintiffs or any proposed class, for

the reasons set forth below. Moreover, both because Great American Power takes

reasonable steps to comply with the TCPA and properly asserts affirmative defenses

that are unique to each Plaintiff, Plaintiffs’ claims are not now, and could never be,

appropriate for class treatment.

        First, one or more Plaintiffs’ individual claims fail because they gave their

prior express consent to the telephone calls about which they complain, and/or the

DMSLIBRARY01\28455\825003\35313278.v6-9/30/19
                                                3
          Case 1:19-cv-02450-SDG Document 21 Filed 09/30/19 Page 4 of 19




calls did not violate the TCPA. Great American Power did not affirmatively reach

out to every one of these Plaintiffs; rather, at least one Plaintiff was speaking with a

third party about other consumer services and then consented to be transferred to a

Great American Power representative to learn more about and sign up for Great

American Power services. Moreover, one or more Plaintiff, individually and/or in

concert with each other and third parties, engaged in conduct intended to create the

false appearance of TCPA violations by Great American Power. On information and

belief, based on the investigation to date, such conduct included affirmatively

soliciting calls from an agent or employee of New Wave Power LLC (misidentified

as “New Waver Power LLC” by Plaintiffs), a third party vendor, signing up for

electrical service through Great American Power, canceling the service immediately

after enrolling, and then complaining when Great American Power (or one of its

vendors) initiated a “welcome” call triggered by the Plaintiffs’ enrollment (not a

sales call) to the phone number(s) that Plaintiffs provided when enrolling as a new

customer for Great American Power’s services.

        Second, Plaintiffs’ claims fail because Great American Power has policies,

procedures, and practices designed to promote and reasonably ensure compliance

with the TCPA, including, without limitation, by: (1) contractually obligating

vendors to comply with federal and state laws, including those relating to


DMSLIBRARY01\28455\825003\35313278.v6-9/30/19
                                                4
          Case 1:19-cv-02450-SDG Document 21 Filed 09/30/19 Page 5 of 19




telemarketing; (2) using industry-standard, automated processes and databases to

scrub at least the following from lead lists: phone numbers on federal, state, and/or

Great American Power’s internal Do Not Call (“DNC”) lists, and mobile phone

numbers; and (3) recording and auditing calls for compliance.

        Third, Plaintiffs’ claims fail because they lack standing under Article III of

the U.S. Constitution. Plaintiffs have not suffered any cognizable injury both

because (1) they solicited the calls about which they complain and (2) the de minimis

contacts about which they complain are insufficient to establish the injury-in-fact

required for constitutional standing.

        Fourth, Plaintiffs’ claims fail because they are predicated on calls that were

not made using an “automatic telephone dialing system” (“ATDS”) or a pre-

recorded voice message, as those terms are defined in the TCPA.

        Fifth, Plaintiffs’ claims fail because the TCPA is unconstitutional as applied

to the facts of this case. The TCPA is subject to, but does not withstand, strict

scrutiny because it is not the least restrictive means by which the government could

regulate commercial, transactional speech, including speech that has been expressly

invited by the recipients, which this is.

        Sixth, the facts underlying Great American Power’s defenses stated above also

support numerous other defenses, including the Affirmative Defenses already


DMSLIBRARY01\28455\825003\35313278.v6-9/30/19
                                                5
          Case 1:19-cv-02450-SDG Document 21 Filed 09/30/19 Page 6 of 19




asserted by Great American Power, each of which is incorporated herein by

reference to the extent not expressly stated above. They may also support certain

counterclaims, cross-claims and third-party claims, which Great American Power is

continuing to investigate. Great American Power expects that additional facts in

support of these and potentially other defenses will be developed in discovery if

Great American Power’s Motion is denied in whole or in part. Accordingly, Great

American Power reserves its right to supplement this response.

        Finally, Great American Power states that the facts identified above also

demonstrate that this case is not, and could never be, appropriate for class

certification, however defined.

      4.   Describe in detail all statutes, codes, regulations, legal principles,
standards and customs or usages, and illustrative case law which defendant
contends are applicable to this action:

        Illustrative statutes, codes, regulations, legal principles, standards, and

customs or usages, and illustrative case law are provided below:

        Statutes/codes/regulations:

                 •        Fed. Rule of Civ. P. 56

                 •        Fed. Rule of Civ. P. 23

                 •        Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227
                          et seq.

                 •        47 C.F.R. § 64.1200(b)(3)


DMSLIBRARY01\28455\825003\35313278.v6-9/30/19
                                                6
          Case 1:19-cv-02450-SDG Document 21 Filed 09/30/19 Page 7 of 19




                 •        In re Rules and Regulations Implementing the Telephone
                          Consumer Protection Act of 1991, 27 FCC Rcd. 1830 (Feb. 15,
                          2012)

                 •        In re Rules and Regulations Implementing the Telephone
                          Consumer Protection Act of 1991, 30 FCC Rcd. 7961 (July 10,
                          2015)

                 •        In re Advanced Methods to Target & Eliminate Unlawful
                          Robocalls, 33 F.C.C. Rcd. 12024 (Dec. 13, 2018)

        Legal principles:

                 •        Principle that summary judgment is appropriate where there is
                          no genuine dispute as to any material fact and the movant is
                          entitled to judgment as a matter of law.

                 •        Principle that early motions for summary judgment are
                          appropriate to avoid lengthy and burdensome discovery when
                          non-moving party fails to establish why discovery would be
                          necessary.

                 •        Principle that to establish constitutional standing, a plaintiff must
                          have suffered an injury that is fairly traceable to the challenged
                          conduct of the defendant.

                 •        Principle that the contacts alleged by Plaintiffs – because they
                          are de minimis and because they were solicited by Plaintiffs – do
                          not constitute a concrete injury and, thus, are insufficient to
                          establish constitutional standing.

                 •        Principle that an intervening and independent wrongful act by the
                          plaintiff or a third person producing the injury, and without
                          which it would not have occurred, should be treated as the
                          proximate cause.

                 •        Principle that a safe harbor insulates a caller from TCPA liability
                          for at least the first autodialed or prerecorded call when the caller
                          has a good faith belief that it has consent to call.


DMSLIBRARY01\28455\825003\35313278.v6-9/30/19
                                                 7
          Case 1:19-cv-02450-SDG Document 21 Filed 09/30/19 Page 8 of 19




                 •        Principle that a person who solicits or otherwise consents to the
                          call about which he or she complains falls outside the zone of
                          interest that the TCPA was enacted to protect.

                 •        Principle that an administrative agency may not take action and
                          enact rules beyond what Congress has authorized in the statute.

                 •        Principle that content-based restrictions on speech are
                          presumptively unconstitutional and subject to strict scrutiny.

                 •        Principle that the class action vehicle is not appropriate unless
                          the named plaintiff(s) can meet the requirements of Federal Rule
                          of Civil Procedure 23, and that a court may address class
                          allegations at an early practicable time to eliminate allegations
                          about representation of absent persons.

        Illustrative case law:

                 •        ACA Int’l v. Fed. Commc’ns Comm’n, 885 F.3d 687 (D.C. Cir.
                          2018)

                 •        Anderson v. Liberty Lobby, Inc., 477 U.S. 242 (1986)

                 •        Ashcroft v. Am. Civil Liberties Union, 542 U.S. 656 (2004)

                 •        Bais Yaakov of Spring Valley v. Fed. Commc’ns Comm’n, 852
                          F.3d 1078 (D.C. Cir. 2017) (Kavanaugh, J.)

                 •        Boydston v. Asset Acceptance LLC, 496 F. Supp. 2d 1101 (N.D.
                          Cal. 2007)

                 •        Cahaly v. Larosa, 796 F.3d 399 (4th Cir. 2015)

                 •        Celotex Corp. v. Catrett, 477 U.S. 317 (1986)

                 •        Charvat v. NMP, LLC, 656 F.3d 440 (6th Cir. 2011)




DMSLIBRARY01\28455\825003\35313278.v6-9/30/19
                                                8
          Case 1:19-cv-02450-SDG Document 21 Filed 09/30/19 Page 9 of 19




                 •        Chyba v. First Fin. Asset Mgmt., Inc., No. 12-CV-1721-BEN
                          WVG, 2014 WL 1744136 (S.D. Cal. Apr. 30, 2014), aff’d, 671
                          F. App’x 989 (9th Cir. 2016)

                 •        Connor v. Honeywell Int’l Inc., No. CIV.A. 2:12-1421-CWH,
                          2012 WL 6135193 (D.S.C. Nov. 13, 2012)

                 •        Danehy v. Time Warner Cable Enterprises, No. 5:14-CV-133-
                          FL, 2015 WL 5534094 (E.D.N.C. Aug. 6, 2015)

                 •        Goldstein, Garber & Salama, LLC v. J.B., 797 S.E.2d 87 (Ga.
                          2017)

                 •        Gulden v. Consol. World Travel Inc., No. CV-16-01113-PHX-
                          DJH, 2017 WL 3841491 (D. Ariz. Feb. 15, 2017)

                 •        Hurley v. Wayne Cty. Bd. of Educ., No. 3:16-9949, 2017 WL
                          2454325 (S.D. W. Va. June 6, 2017)

                 •        Kroma Makeup EU, LLC v. Boldface Licensing + Branding, Inc.,
                          920 F.3d 704, 709 (11th Cir. 2019)

                 •        Love v. Delta Air Lines, 310 F.3d 1347 (11th Cir. 2002)

                 •        Meyer v. Capital All. Grp., No. 15-CV-2405-WVG, 2017 WL
                          5138316 (S.D. Cal. Nov. 6, 2017)

                 •        MRI Assocs. of St. Pete, Inc. v. State Farm Mut. Auto. Ins. Co.,
                          755 F. Supp. 2d 1205 (M.D. Fla. 2010)

                 •        Reed v. Town of Gilbert, Ariz., 135 S. Ct. 2218 (2015)

                 •        Reindel v. Mobile Content Network Co., LLC, 652 F. Supp. 2d
                          1278 (N.D. Ga. 2009)

                 •        Republican Party of Minn. v. White, 416 F.3d 738 (8th Cir. 2005)
                          (en banc)

DMSLIBRARY01\28455\825003\35313278.v6-9/30/19
                                                9
         Case 1:19-cv-02450-SDG Document 21 Filed 09/30/19 Page 10 of 19




                 •        Roark v. Credit One Bank, N.A., No. CV 16-173, 2018 WL
                          5921652 (D. Minn. Nov. 13, 2018)

                 •        Salcedo v. Hanna, App. No. 17-14077 (11th Cir. Aug. 28, 2019)

                 •        Smedley v. Deutsche Bank Tr. Co. Americas, 676 F. App’x 860
                          (11th Cir. 2017)

                 •        Spokeo, Inc. v. Robins, 136 S. Ct. 1540 (2016)

                 •        St. Louis Heart Ctr., Inc. v. Nomax, Inc., 899 F.3d 500 (8th Cir.
                          2018)

                 •        Tel. Sci. Corp. v. Asset Recovery Sols., LLC, No. 15-CV-5182,
                          2016 WL 4179150 (N.D. Ill. Aug. 8, 2016)

                 •        Warnick v. DISH Network LLC, 304 F.R.D. 303 (D. Colo. 2014)

                 •        Wilson v. Badcock Home Furniture, 329 F.R.D. 454 (M.D. Fla.
                          2018)

                 •        Worsham v. Travel Options, Inc., No. JKB-14-2749, 2016 WL
                          4592373 (D. Md. Sept. 2, 2016), aff’d, 678 F. App’x 165 (4th
                          Cir. 2017)

        Great American Power reserves the right to supplement this list of illustrative

authorities as the case develops, including, without limitation, to the extent other

relevant authorities are promulgated, issued, or otherwise come into existence after

the date of this response.

      5.    Provide the name and, if known, the address and telephone number
of each individual likely to have discoverable information that you may use to
support your claims or defenses, unless solely for impeachment, identifying the


DMSLIBRARY01\28455\825003\35313278.v6-9/30/19
                                                10
         Case 1:19-cv-02450-SDG Document 21 Filed 09/30/19 Page 11 of 19




subjects of the information. (Attach witness list to Initial Disclosures as
Attachment A.)

        Attachment A identifies persons whom Great American Power believes have

discoverable information that Great American Power may use to support its

defenses, possible counterclaims, cross-claims and third-party claims in this case.

Great American Power will timely supplement Attachment A if and when Great

American Power identifies additional persons that it reasonably believes are likely

to have discoverable information that Great American Power may rely upon to

support its positions in this case.

        By listing the individuals identified in Attachment A, Great American Power

does not consent to Plaintiffs or Plaintiffs’ representative(s) or attorney(s) contacting

any current or former employees of Great American Power except, if at all, through

Great American Power’s attorneys.

      6.    Provide the name of any person who may be used at trial to present
evidence under Rules 702, 703, or 705 of the Federal Rules of Evidence. For all
experts described in Fed. R. Civ. P. 26(a)(2)(B), provide a separate written
report satisfying the provisions of that rule. (Attach expert witness list and
written reports to Initial Disclosures as Attachment B.)

        Great American Power has not yet identified any experts who will be used at

trial to present evidence under Federal Rules of Evidence 702, 703, or 705. Great

American Power will supplement these Initial Disclosures as required by the



DMSLIBRARY01\28455\825003\35313278.v6-9/30/19
                                                11
         Case 1:19-cv-02450-SDG Document 21 Filed 09/30/19 Page 12 of 19




applicable rules if and when testifying experts are identified. No Attachment B is

provided at this time.

       7.    Provide a copy of, or description by category and location of, all
documents, data compilations, and tangible things in your possession, custody,
or control that you may use to support your claims or defenses unless solely for
impeachment, identifying the subjects of the information. (Attach document
list and descriptions to Initial Disclosures as Attachment C.)

        Great American Power has not completed its discovery and/or investigation

of the facts underlying this lawsuit, nor has Great American Power completed its

preparation of this case for trial. At this time, however, Great American Power

believes that Attachment C describes by category all documents, data compilations,

and tangible things in the possession, custody, or control of Great American Power

that may be used to support its defenses to liability, certification of any proposed

class and possibly cross-claims, third-party claims, and/or counterclaims.

        Great American Power reserves the right to use any documents identified by

Plaintiffs in their initial disclosures (and the initial disclosures of any other defendant

or party that may be added to this lawsuit). Great American Power also reserves the

right to supplement Attachment C in the event it identifies additional documents.

Copies of all documents in Attachment C will be produced. Documents containing

confidential information will be provided upon entry of a stipulated protective order

governing confidential information.


DMSLIBRARY01\28455\825003\35313278.v6-9/30/19
                                                12
         Case 1:19-cv-02450-SDG Document 21 Filed 09/30/19 Page 13 of 19




       8.   In the space provided below, provide a computation of any
category of damages claimed by you. In addition, include a copy of, or describe
by category and location of, the documents or other evidentiary material, not
privileged or protected from disclosure on which such computation is based,
including materials bearing on the nature and extent of injuries suffered,
making such documents or evidentiary material available for inspection and
copying under Fed. R. Civ. P. 34. (Attach any copies and descriptions to Initial
Disclosures as Attachment D.)

        Great American Power is not claiming any damages at this time, other than

costs and attorneys’ fees to the extent available under the law, incurred in defending

this action or as may become available as a result of prosecuting any third-party,

cross, or counterclaim.

       9.    If defendant contends that some other person or legal entity is, in
whole or in part, liable to the plaintiff or defendant in this matter, state the full
name, address, and telephone number of such person or entity and describe in
detail the basis of such liability:

        Great American Power denies any liability whatsoever to Plaintiffs. Great

American Power states, however, that, if it is ultimately held liable for any purported

violation of the TCPA asserted in the Complaint, any such liability would be the

result of conduct by Plaintiffs and co-defendant New Wave Power, LLC (misnamed

as New Waver Power, LLC) and/or New Wave Power’s owners, managers,

employees, and/or agents (and perhaps other as-yet unidentified persons or entities)

and Great American Power reserves all rights with respect to the assertion of claims

against such persons and entities.


DMSLIBRARY01\28455\825003\35313278.v6-9/30/19
                                                13
         Case 1:19-cv-02450-SDG Document 21 Filed 09/30/19 Page 14 of 19




      10. Attach for inspection and copying as under Fed. R. Civ. P. 34 any
insurance agreement under which any person carrying on an insurance
business may be liable to satisfy part or all of a judgment which may be entered
in this action or to indemnify or reimburse for payments to satisfy the
judgment. (Attach copy of insurance agreement to Initial Disclosures as
Attachment E.)

        Great American Power is investigating the extent of insurance coverage it has

that may cover any potential judgment in this case. Great American Power will

supplement this response, as appropriate, upon completion of its investigation.

        Respectfully submitted this 30th day of September 2019.

                                                /s/ Livia M. Kiser
                                                Harold E. Franklin (Ga. Bar No. 273416)
                                                KING & SPALDING LLP
                                                1180 Peachtree Street, N.E.
                                                Atlanta, GA 30309
                                                Phone: (404) 572-4600
                                                Fax: (404) 572-5100
                                                hfranklin@kslaw.com

                                                Livia M. Kiser (pro hac vice)
                                                Rachael M. Trummel (pro hac vice)
                                                KING & SPALDING LLP
                                                444 West Lake Street, Suite 1650
                                                Chicago, IL 60606
                                                Ph: 312.995.6333
                                                Email: lkiser@kslaw.com
                                                Email: rtrummel@kslaw.com

                                                Attorneys for Defendant
                                                Great American Power, LLC




DMSLIBRARY01\28455\825003\35313278.v6-9/30/19
                                                  14
         Case 1:19-cv-02450-SDG Document 21 Filed 09/30/19 Page 15 of 19




                                   CERTIFICATE OF SERVICE

       I hereby certify that on this date, September 30, 2019, I electronically filed
the foregoing Initial Disclosures with the Clerk of the United States District Court
for the Northern District of Georgia via the Court’s CM/ECF system, thereby also
automatically serving by email notification all attorneys of record.


                                                /s/ Livia M. Kiser




DMSLIBRARY01\28455\825003\35313278.v6-9/30/19
         Case 1:19-cv-02450-SDG Document 21 Filed 09/30/19 Page 16 of 19




                                           ATTACHMENT A

   NAME                             ADDRESS & PHONE            SUBJECT MATTER

   Jessica Evans,                   May be contacted through   Information regarding the
   Director of                      Great American Power       operation of Great
   Operations,                      LLC’s counsel:             American Power LLC with
   Great American                   King & Spalding LLP        respect to Plaintiffs’
   Power                            353 N. Clark St.,          claims, including its TCPA
                                    Twelfth Floor              compliance strategies and
                                    Chicago, Illinois 60654    policies; information
                                    Ph: 312.955.6333           regarding the highly
                                                               regulated environment in
                                                               which Great American
                                                               Power LLC operates;
                                                               periods of time during
                                                               which Great American
                                                               Power LLC has done
                                                               affirmative marketing and
                                                               the states in which it
                                                               operates.
   Scott Cofran,                    Presumably may be          Information regarding the
   President                        contacted through New      operation of New Wave
   New Wave Power,                  Wave Power’s counsel       Power LLC with respect to
   LLC                                                         Plaintiffs’ claims,
                                                               including the identity and
                                                               activity of the New Wave
                                                               Power LLC agent(s) or
                                                               employee(s) who, on
                                                               information and belief,
                                                               worked in concert with
                                                               Plaintiffs to create the false
                                                               appearance of TCPA
                                                               violations.




DMSLIBRARY01\28455\825003\35313278.v6-9/30/19
         Case 1:19-cv-02450-SDG Document 21 Filed 09/30/19 Page 17 of 19




   NAME                             ADDRESS & PHONE                 SUBJECT MATTER

   Jon Frey, Plaintiff              May be contacted through        Information regarding
                                    Plaintiffs’ counsel of record   Plaintiffs’ claims, defenses
                                                                    to such claims, and
                                                                    evidence in support of
                                                                    potential counterclaims;
                                                                    information regarding
                                                                    Plaintiff’s inability to
                                                                    satisfy the requirements of
                                                                    Fed. R. Civ. P. 23.
   Andrew Perrong,                  May be contacted through        Information regarding
   Plaintiff                        Plaintiffs’ counsel of record   Plaintiffs’ claims, defenses
                                                                    to such claims, and
                                                                    evidence in support of
                                                                    potential counterclaims;
                                                                    information regarding
                                                                    Plaintiff’s inability to
                                                                    satisfy the requirements of
                                                                    Fed. R. Civ. P. 23., e.g.:
                                                                    https://www.inquirer.com/
                                                                    philly/business/robocall-
                                                                    lawsuits-verizon-citibank-
                                                                    andrew-perrong-
                                                                    20181102.html
   Stewart Abramson,                May be contacted through        Information regarding
   Plaintiff                        Plaintiffs’ counsel of record   Plaintiffs’ claims, defenses
                                                                    to such claims, and
                                                                    evidence in support of
                                                                    potential counterclaims;
                                                                    information regarding
                                                                    Plaintiff’s inability to
                                                                    satisfy the requirements of
                                                                    Fed. R. Civ. P. 23.




DMSLIBRARY01\28455\825003\35313278.v6-9/30/19
                                                   2
         Case 1:19-cv-02450-SDG Document 21 Filed 09/30/19 Page 18 of 19




                                           ATTACHMENT C

    1.       Recordings of sales calls between any Plaintiff and Great American Power

             LLC or New Wave Power LLC.

    2.       Written communications between any Plaintiff and Great American Power

             LLC, including emails and service agreements.

    3.       Relevant portions of telemarketing agreement between Great American

             Power LLC and New Wave Power LLC.

    4.       Great American Power LLC’s policies relating to TCPA compliance,

             including its policy for compliance with Do Not Call rules.

    5.       Documents sufficient to show Great American Power LLC’s standard

             practices and procedures relating to TCPA compliance.

    6.       Non-privileged communications between Great American Power LLC and

             New Wave Power LLC regarding the alleged unlawful contacts with

             Plaintiffs.

    7.       Documents sufficient to identify the highly regulated industry in which

             Great American Power LLC operates, which tends to further show that

             Great American Power LLC has every interest in complying with all

             applicable state and federal laws regulating telemarketing, including the

             TCPA.


DMSLIBRARY01\28455\825003\35313278.v6-9/30/19
         Case 1:19-cv-02450-SDG Document 21 Filed 09/30/19 Page 19 of 19




    8.       Documents sufficient to identify the states in which Great American

             Power, LLC has ever operated and the varying time periods during which

             Great American Power LLC engaged in any affirmative consumer

             outreach and the manner in which such outreach was conducted.




DMSLIBRARY01\28455\825003\35313278.v6-9/30/19
